
	
		II
		112th CONGRESS
		1st Session
		S. 1182
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2011
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Utah except by express authorization of
		  Congress.
	
	
		1.Limitation on further
			 extension or establishment of national monuments in UtahThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Utah after
			 Wyoming.
		
